Exhibit 10.111

 

SIXTEENTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
AND LIMITED WAIVER

 

This SIXTEENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND LIMITED
WAIVER (this “Amendment”) is dated as of July 15, 2008 (the “Amendment Date”)
and entered into by and among BANK OF AMERICA, N.A., as lender (the “Lender”),
with offices at 55 South Lake Avenue, Suite 900, Pasadena, California 91101, and
MEADE INSTRUMENTS CORP., a Delaware corporation, SIMMONS OUTDOOR CORPORATION, a
Delaware corporation, and CORONADO INSTRUMENTS, INC., a California corporation
(such entities being referred to hereinafter each individually as a “Borrower”
and collectively, the “Borrowers”).

 

WHEREAS, the Lender and the Borrowers have entered into that certain Amended and
Restated Credit Agreement dated as of October 25, 2002 (as amended, restated or
modified from time to time, the “Agreement”);

 

WHEREAS, the Borrowers have failed to deliver to the Lender an unqualified
report by independent certified public accountants for the Fiscal Year ended
February 29, 2008 in accordance with Section 5.2(a) of the Agreement (the
“Existing Default”); and

 

WHEREAS, the Borrowers have requested that the Lender (a) waive the Existing
Default and (b) amend the Agreement in certain other respects, and the Lender
has agreed to the foregoing waiver and amendments pursuant to the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Agreement and this Amendment, and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, hereby agree as follows:

 

ARTICLE I

DEFINITIONS


 


SECTION 1.01.          DEFINITIONS.  INITIALLY CAPITALIZED TERMS USED BUT NOT
DEFINED IN THIS AMENDMENT HAVE THE RESPECTIVE MEANINGS SET FORTH IN THE
AGREEMENT, AS AMENDED HEREBY.


 


ARTICLE II


 

AMENDMENTS

 


SECTION 2.01.          AMENDMENT TO THE DEFINITION OF “AVAILABILITY RESERVE”. 
THE DEFINITION OF “AVAILABILITY RESERVE” AS SET FORTH IN ANNEX A TO THE
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 


“‘AVAILABILITY RESERVE’ MEANS A RESERVE IN THE AMOUNT AT ALL TIMES EQUAL TO
$500,000.”


 


SECTION 2.02.          AMENDMENT TO THE DEFINITION OF “BORROWING BASE”.  THE
DEFINITION OF “BORROWING BASE” AS SET FORTH IN ANNEX A TO THE AGREEMENT IS
HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 


 

--------------------------------------------------------------------------------



 


“‘BORROWING BASE’ MEANS, AT ANY TIME, AN AMOUNT EQUAL TO THE SUM OF (A) THE
ACCOUNTS ADVANCE AMOUNT, PLUS (B) THE INVENTORY ADVANCE AMOUNT, MINUS
(C) RESERVES FROM TIME TO TIME ESTABLISHED BY THE LENDER IN ITS REASONABLE
CREDIT JUDGMENT, WHERE:


 


‘ACCOUNTS ADVANCE AMOUNT’ MEANS, AT ANY TIME, AN AMOUNT EQUAL TO EIGHTY PERCENT
(80%) OF THE NET AMOUNT OF ELIGIBLE ACCOUNTS; PROVIDED, HOWEVER, THAT THE
AGGREGATE REVOLVING LOANS ADVANCED AGAINST APPROVED FOREIGN ACCOUNTS SHALL NOT
EXCEED $2,000,000; AND


 


‘INVENTORY ADVANCE AMOUNT’ MEANS, AT ANY TIME, AN AMOUNT EQUAL TO THE LESSER OF
(I) $7,000,000 REDUCING TO $3,000,000 ON DECEMBER 31, 2008, OR (II) THE LESSER
OF (X) SIXTY PERCENT (60%) OF THE NET VALUE OF ELIGIBLE INVENTORY OWNED BY THE
BORROWERS REDUCING TO FIFTY PERCENT (50%) OF THE NET VALUE OF ELIGIBLE INVENTORY
OWNED BY THE BORROWERS ON DECEMBER 31,2008, OR (Y) EIGHTY-FIVE PERCENT (85%) OF
THE NET ORDERLY LIQUIDATION VALUE OF ELIGIBLE INVENTORY OWNED BY THE BORROWERS
REDUCING TO SEVENTY-FIVE PERCENT (75%) OF THE NET ORDERLY LIQUIDATION VALUE OF
ELIGIBLE INVENTORY OWNED BY THE BORROWERS ON DECEMBER 31, 2008.”


 


SECTION 2.03.          AMENDMENT TO THE DEFINITION OF “MAXIMUM REVOLVER
AMOUNT”.  THE DEFINITION OF “MAXIMUM REVOLVER AMOUNT” AS SET FORTH IN ANNEX A TO
THE AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 


“‘MAXIMUM REVOLVER AMOUNT’ MEANS $15,000,000, REDUCING TO $12,000,000 ON
NOVEMBER 30, 2008, AND REDUCING FURTHER TO $10,000,000 ON DECEMBER 31, 2008.”


 


SECTION 2.04.          AMENDMENT TO THE DEFINITION OF “RESERVES”.  THE
DEFINITION OF “RESERVES” AS SET FORTH IN ANNEX A TO THE AGREEMENT IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 


“‘RESERVES’ MEANS RESERVES THAT LIMIT THE AVAILABILITY OF CREDIT HEREUNDER,
CONSISTING OF RESERVES AGAINST AVAILABILITY, ELIGIBLE ACCOUNTS OR ELIGIBLE
INVENTORY, ESTABLISHED BY LENDER FROM TIME TO TIME IN LENDER’S REASONABLE CREDIT
JUDGMENT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE FOLLOWING
RESERVES SHALL BE DEEMED TO BE A REASONABLE EXERCISE OF LENDER’S CREDIT
JUDGMENT: (A) BANK PRODUCT RESERVES; (B) A RESERVE FOR ACCRUED, UNPAID INTEREST
ON THE OBLIGATIONS; (C) RESERVES FOR RENT AT LEASED LOCATIONS SUBJECT TO
STATUTORY OR CONTRACTUAL LANDLORD LIENS; (D) THE SLOW MOVING RESERVE; (E) THE
DILUTION ADJUSTMENT RESERVE; (F) WAREHOUSEMEN’S OR BAILEES’ CHARGES; (G) THE
WORKING CAPITAL RESERVE; (H) THE AVAILABILITY RESERVE; (I) THE BRAND SALES
RESERVE; AND (J) THE SIMMONS TRANSACTION RESERVE.”


 


SECTION 2.05.          AMENDMENT TO SECTION 1.1.  SECTION 1.1 OF THE AGREEMENT
IS HEREBY AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:


 


“1.1         TOTAL FACILITY.  SUBJECT TO ALL OF THE TERMS AND CONDITIONS OF THIS
AGREEMENT, THE LENDER AGREES TO MAKE AVAILABLE A TOTAL CREDIT FACILITY OF UP TO
$15,000,000, REDUCING TO $12,000,000 ON NOVEMBER 30, 2008, AND REDUCING FURTHER
TO $10,000,000 ON DECEMBER 31, 2008 (THE ‘TOTAL FACILITY’) TO THE BORROWERS FROM
TIME TO TIME DURING THE TERM OF THIS AGREEMENT.  THE TOTAL FACILITY SHALL BE
COMPOSED OF A REVOLVING LINE OF CREDIT CONSISTING OF REVOLVING LOANS AND LETTERS
OF CREDIT DESCRIBED HEREIN.”


 


2

--------------------------------------------------------------------------------



 


SECTION 2.06.          AMENDMENT TO SECTION 7.22.  SECTION 7.22 OF THE AGREEMENT
IS HEREBY AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:


 


“7.22       MINIMUM EBITDA.  TESTED ON A CUMULATIVE MONTHLY BASIS BEGINNING
MARCH 2008 THROUGH FEBRUARY 2009 AND THEREAFTER TESTED QUARTERLY ON A TRAILING
FOUR QUARTER BASIS BEGINNING MAY 2009, MEADE AND ITS CONSOLIDATED SUBSIDIARIES
WILL MAINTAIN EBITDA FOR EACH PERIOD SET FORTH BELOW OF NOT LESS THAN THE
CORRESPONDING AMOUNT SET FORTH BELOW:

 


PERIOD


 


MINIMUM EBITDA


MARCH 2008


 


($930,000)


APRIL 2008


 


($2,030,000)


MAY 2008


 


($2,100,000)


JUNE 2008


 


($3,400,000)


JULY 2008


 


($4,200,000)


AUGUST 2008


 


($5,300,000)


SEPTEMBER 2008


 


($6,100,000)


OCTOBER 2008


 


($6,100,000)


NOVEMBER 2008


 


($3,900,000)


DECEMBER 2008


 


($3,900,000)


JANUARY 2009


 


($4,600,000)


FEBRUARY 2009


 


($5,300,000)


MAY 2009 AND THEREAFTER


 


$1,500,000”


 


SECTION 2.07.          AMENDMENT TO SECTION 7.25.  SECTION 7.25 OF THE AGREEMENT
IS HEREBY AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:


 


“7.25       CAPITAL EXPENDITURES.  NEITHER ANY BORROWER NOR ANY OF ITS
SUBSIDIARIES SHALL MAKE OR INCUR ANY CAPITAL EXPENDITURE IF, AFTER GIVING EFFECT
THERETO, THE AGGREGATE AMOUNT OF ALL CAPITAL EXPENDITURES BY THE BORROWERS AND
THEIR SUBSIDIARIES ON A CONSOLIDATED BASIS WOULD EXCEED $500,000 IN THE
AGGREGATE DURING ANY FISCAL YEAR.”


 


3

--------------------------------------------------------------------------------



 


ARTICLE III


 


LIMITED WAIVER


 


SECTION 3.01.          WAIVER OF EXISTING DEFAULT.  THE LENDER HEREBY WAIVES THE
EXISTING DEFAULT FOR THE FISCAL YEAR ENDED FEBRUARY 29, 2008.  THE FOREGOING
WAIVER IS LIMITED TO THE EXISTING DEFAULT AND TO THE SPECIFIC TIME PERIOD SET
FORTH ABOVE AND SHALL NOT CONSTITUTE A WAIVER OF ANY OTHER DEFAULTS OR EVENTS OF
DEFAULT THAT ARE NOW EXISTING OR THAT MAY HEREAFTER OCCUR, OR ANY RIGHTS OR
REMEDIES THAT THE LENDER MAY HAVE UNDER THE AGREEMENT, THE OTHER LOAN DOCUMENTS
OR APPLICABLE LAW WITH RESPECT THERETO, ALL OF WHICH RIGHTS AND REMEDIES ARE
SPECIFICALLY RESERVED.


 


ARTICLE IV


 


CONDITIONS PRECEDENT


 


SECTION 4.01.          CONDITIONS PRECEDENT.  THIS AMENDMENT SHALL NOT BE
BINDING UPON THE LENDER UNTIL EACH OF THE FOLLOWING CONDITIONS PRECEDENT HAVE
BEEN SATISFIED IN FORM AND SUBSTANCE SATISFACTORY TO THE LENDER:


 


(I)            THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN AND IN THE
AGREEMENT, AS AMENDED HEREBY, SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
AS OF THE DATE HEREOF AS IF MADE ON THE DATE HEREOF, EXCEPT FOR SUCH
REPRESENTATIONS AND WARRANTIES LIMITED BY THEIR TERMS TO A SPECIFIC DATE;


 


(II)           THE BORROWERS SHALL HAVE DELIVERED TO THE LENDER AN EXECUTED
ORIGINAL COPY OF THIS AMENDMENT;


 


(III)          THE BORROWERS SHALL HAVE DELIVERED TO THE LENDER EXECUTED
ORIGINAL COPIES OF EACH OF THE CONSENTS AND REAFFIRMATIONS ATTACHED TO THIS
AMENDMENT;


 


(IV)          THE BORROWERS SHALL HAVE PAID TO THE LENDER ALL FEES, COSTS, AND
EXPENSES OWED TO AND/OR INCURRED BY THE LENDER IN CONNECTION WITH THIS
AMENDMENT;


 


(V)           AFTER GIVING EFFECT TO SECTION 3.01, NO DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING; AND


 


(VI)          ALL PROCEEDINGS TAKEN IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AMENDMENT AND ALL DOCUMENTATION AND OTHER LEGAL MATTERS
INCIDENT THERETO SHALL BE SATISFACTORY TO THE LENDER IN ITS SOLE AND ABSOLUTE
DISCRETION.


 


ARTICLE V


 


MISCELLANEOUS


 


SECTION 5.01.          ACKNOWLEDGMENT.  EACH BORROWER HEREBY REPRESENTS AND
WARRANTS THAT THE EXECUTION AND DELIVERY OF THIS AMENDMENT AND COMPLIANCE BY
SUCH BORROWER WITH ALL OF THE PROVISIONS OF THIS AMENDMENT:  (A) ARE WITHIN ITS
POWERS AND PURPOSES; (B) HAVE BEEN DULY AUTHORIZED OR APPROVED BY SUCH BORROWER;
AND (C) WHEN EXECUTED AND DELIVERED BY OR ON BEHALF OF SUCH BORROWER, WILL
CONSTITUTE VALID AND BINDING OBLIGATIONS OF SUCH BORROWER, ENFORCEABLE IN
ACCORDANCE WITH THEIR TERMS.  EACH BORROWER REAFFIRMS ITS OBLIGATION TO PAY ALL
AMOUNTS DUE THE LENDER UNDER THE LOAN DOCUMENTS IN ACCORDANCE WITH THE TERMS
THEREOF, AS MODIFIED HEREBY.


 


4

--------------------------------------------------------------------------------



 


SECTION 5.02.          LOAN DOCUMENTS UNMODIFIED.  EXCEPT AS OTHERWISE
SPECIFICALLY MODIFIED BY THIS AMENDMENT, ALL TERMS AND PROVISIONS OF THE
AGREEMENT AND ALL OTHER LOAN DOCUMENTS, AS MODIFIED HEREBY, SHALL REMAIN IN FULL
FORCE AND EFFECT.  NOTHING CONTAINED IN THIS AMENDMENT SHALL IN ANY WAY IMPAIR
THE VALIDITY OR ENFORCEABILITY OF THE LOAN DOCUMENTS, AS MODIFIED HEREBY OR
ALTER, WAIVE, ANNUL, VARY, AFFECT, OR IMPAIR ANY PROVISIONS, CONDITIONS, OR
COVENANTS CONTAINED THEREIN OR ANY RIGHTS, POWERS, OR REMEDIES GRANTED THEREIN. 
ANY LIEN AND/OR SECURITY INTEREST GRANTED TO THE LENDER IN THE COLLATERAL SET
FORTH IN THE AGREEMENT OR ANY OTHER LOAN DOCUMENT IS AND SHALL REMAIN UNCHANGED
AND IN FULL FORCE AND EFFECT AND THE AGREEMENT AND THE OTHER LOAN DOCUMENTS
SHALL CONTINUE TO SECURE THE PAYMENT AND PERFORMANCE OF ALL OF THE OBLIGATIONS
THEREUNDER, AS MODIFIED HEREBY, AND THE BORROWERS’ OBLIGATIONS HEREUNDER.


 


SECTION 5.03.          PARTIES, SUCCESSORS AND ASSIGNS.  THIS AMENDMENT SHALL BE
BINDING UPON AND SHALL INURE TO THE BENEFIT OF EACH OF THE BORROWERS, THE
LENDER, AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


SECTION 5.04.          COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN
ORIGINAL, BUT ALL OF WHICH, WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE
SAME INSTRUMENT.  A FACSIMILE SIGNATURE SHALL BE DEEMED EFFECTIVE AS AN
ORIGINAL.


 


SECTION 5.05.          HEADINGS.  THE HEADINGS, CAPTIONS AND ARRANGEMENTS USED
IN THIS AMENDMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE
INTERPRETATION OF THIS AMENDMENT.


 


SECTION 5.06.          EXPENSES OF THE LENDER.  THE BORROWERS AGREE TO PAY ON
DEMAND (A) ALL REASONABLE COSTS AND EXPENSES INCURRED BY THE LENDER IN
CONNECTION WITH THE PREPARATION, NEGOTIATION AND EXECUTION OF THIS AMENDMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED PURSUANT HERETO AND ANY AND ALL SUBSEQUENT
AMENDMENTS, MODIFICATIONS, AND SUPPLEMENTS HERETO OR THERETO, INCLUDING, WITHOUT
LIMITATION, THE COSTS AND FEES OF THE LENDER’S LEGAL COUNSEL AND THE ALLOCATED
COST OF STAFF COUNSEL, AND (B) ALL COSTS AND EXPENSES REASONABLY INCURRED BY THE
LENDER IN CONNECTION WITH THE ENFORCEMENT OR PRESERVATION OF ANY RIGHTS UNDER
THE AGREEMENT, THIS AMENDMENT AND/OR OTHER LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, THE REASONABLE COSTS AND FEES OF THE LENDER’S LEGAL COUNSEL, THE
ALLOCATED COST OF STAFF COUNSEL, AND THE COSTS AND FEES ASSOCIATED WITH ANY
ENVIRONMENTAL DUE DILIGENCE CONDUCTED IN RELATION HERETO.


 


SECTION 5.07.          TOTAL AGREEMENT.  THIS AMENDMENT, THE AGREEMENT, AND ALL
OTHER LOAN DOCUMENTS SHALL CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF, AND SHALL RESCIND ALL PRIOR AGREEMENTS
AND UNDERSTANDINGS BETWEEN THE PARTIES HERETO RELATING TO THE SUBJECT MATTER
HEREOF, AND SHALL NOT BE CHANGED OR TERMINATED ORALLY.


 


SECTION 5.08.          WAIVER OF JURY TRIAL.  TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW, EACH OF THE BORROWERS AND THE LENDER IRREVOCABLY WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AMENDMENT, THE AGREEMENT, THE OTHER LOAN
DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION,
PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST
ANY OTHER PARTY OR ANY LENDER-RELATED PERSON OR PARTICIPANT, WHETHER WITH
RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE.  WITHOUT LIMITING THE
APPLICABILITY OF ANY OTHER PROVISION OF THE AGREEMENT, THE TERMS OF SECTION 12.3
OF THE AGREEMENT SHALL APPLY TO THIS AMENDMENT.


 


5

--------------------------------------------------------------------------------



 


SECTION 5.09.          RELEASE.  THE BORROWERS EACH HEREBY REPRESENT AND WARRANT
THAT AS OF THE DATE OF THIS AMENDMENT THERE ARE NO CLAIMS OR OFFSETS AGAINST OR
DEFENSES OR COUNTERCLAIMS TO THE BORROWERS’ OBLIGATIONS UNDER THE AGREEMENT OR
ANY OTHER LOAN DOCUMENT, INCLUDING THIS AMENDMENT.  THE BORROWERS WAIVE AND
RELEASE ANY AND ALL SUCH CLAIMS, OFFSETS, DEFENSES OR COUNTERCLAIMS, WHETHER
KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE OF THIS AMENDMENT.


 


THE BORROWERS INTEND THE ABOVE RELEASE TO COVER, ENCOMPASS, RELEASE, AND
EXTINGUISH, INTER ALIA, ALL CLAIMS, DEMANDS, AND CAUSES OF ACTION THAT MIGHT
OTHERWISE BE RESERVED BY THE CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES
AS FOLLOWS:


 


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”


 


THE BORROWERS ACKNOWLEDGE THAT THEY MAY HEREAFTER DISCOVER FACTS DIFFERENT FROM
OR IN ADDITION TO THOSE NOW KNOWN OR BELIEVED TO BE TRUE WITH RESPECT TO SUCH
CLAIMS, DEMANDS, OR CAUSES OF ACTION, AND AGREE THAT THIS AMENDMENT AND THE
ABOVE RELEASE ARE AND WILL REMAIN EFFECTIVE IN ALL RESPECTS NOTWITHSTANDING ANY
SUCH DIFFERENCES OR ADDITIONAL FACTS.


 

[Signature Pages Follow]

 

6

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties have executed and delivered this
Amendment as of the day and year first above written.

 

 

 

 

 

 

“BORROWERS”:

 

 

 

 

 

 

 

 

 

 

 

MEADE INSTRUMENTS CORP.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Paul E. Ross

 

 

 

 

 

Name:

Paul E. Ross

 

 

 

 

 

Title:

Senior Vice President — Finance & CFO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIMMONS OUTDOOR CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Paul E. Ross

 

 

 

 

 

Name:

Paul E. Ross

 

 

 

 

 

Title:

Senior Vice President — Finance & CFO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CORONADO INSTRUMENTS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Paul E. Ross

 

 

 

 

 

Name:

Paul E. Ross

 

 

 

 

 

Title:

Senior Vice President — Finance & CFO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“LENDER”:

 

 

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert M. Dalton

 

 

 

 

 

Name:

Robert M. Dalton

 

 

 

 

 

Title:

Vice President

 

Signature Page

--------------------------------------------------------------------------------


 

CONSENTS AND REAFFIRMATIONS

 

Each of MEADE INSTRUMENTS EUROPE CORP., a California corporation, and MEADE
INSTRUMENTS HOLDINGS CORP., a California corporation, hereby acknowledges the
execution of, and consents to, the terms and conditions of that certain
Sixteenth Amendment to Amended and Restated Credit Agreement and Limited Waiver
dated as of July 15, 2008, among MEADE INSTRUMENTS CORP., SIMMONS OUTDOOR
CORPORATION, CORONADO INSTRUMENTS, INC. and BANK OF AMERICA, N.A. (the
“Creditor”), and reaffirms its obligations under (a) that certain Continuing
Guaranty (the “Guaranty”) dated as of September 24, 2001, made by the
undersigned in favor of the Creditor, and (b) that certain Security Agreement
(the “Security Agreement”) dated as of September, 2001, by and between the
undersigned and the Creditor.  Each of the undersigned acknowledges and agrees
that each of the Guaranty and the Security Agreement remain in full force and
effect and are hereby ratified and confirmed.

 

Dated as of July 15, 2008.

 


 


 


 


 


 


MEADE INSTRUMENTS EUROPE CORP.,


 


 


 


 


 


A CALIFORNIA CORPORATION


 


 


 


 


 


 


 


 


 


 


 


 

 

 

 

 

 

By:

/s/ Paul E. Ross

 

 

 

 

 

Name:

Paul E. Ross

 

 

 

 

 

Title:

Senior Vice President — Finance & CFO

 

 

 

 

 

 

 

 

 

 

 

 


 


 


 


 


 


MEADE INSTRUMENTS HOLDINGS CORP.,


 


 


 


 


 


A CALIFORNIA CORPORATION


 


 


 


 


 


 


 


 


 


 


 


 

 

 

 

 

 

By:

/s/ Paul E. Ross

 

 

 

 

 

Name:

Paul E. Ross

 

 

 

 

 

Title:

Senior Vice President — Finance & CFO

 

--------------------------------------------------------------------------------


 

CONSENTS AND REAFFIRMATIONS

 

Each of MTSC HOLDINGS, INC., a California corporation (“MTSC”), MC HOLDINGS,
INC., a California corporation (“MC HOLDINGS”), and MEADE CORONADO HOLDINGS
CORP., a California corporation (“MCHC”), hereby acknowledges the execution of,
and consents to, the terms and conditions of that certain Sixteenth Amendment to
Amended and Restated Credit Agreement and Limited Waiver dated as of July 15,
2008, among MEADE INSTRUMENTS CORP., SIMMONS OUTDOOR CORPORATION, CORONADO
INSTRUMENTS, INC. and BANK OF AMERICA, N.A. (“Creditor”), and reaffirms its
obligations under that certain Continuing Guaranty (the “Guaranty”) dated as of
September 24, 2001 executed in favor of the Creditor and joined by each of the
undersigned pursuant to an Instrument of Joinder, dated as of (i) October 25,
2002 with respect to MTSC and MC HOLDINGS, and (ii) December 1, 2004 with
respect to MCHC (respectively, the “Instrument”).  Each of the undersigned
acknowledges and agrees that each of the Guaranty and Instrument remain in full
force and effect and are hereby ratified and confirmed.

 

Dated as of July 15, 2008.

 


 


 


 


 


 


MTSC HOLDINGS, INC.,


 


 


 


 


 


A CALIFORNIA CORPORATION,


 


 


 


 


 


 


 


 


 


 


 


 

 

 

 

 

 

By:

/s/ Paul E. Ross

 

 

 

 

 

Name:

Paul E. Ross

 

 

 

 

 

Title:

Senior Vice President — Finance & CFO

 

 

 

 

 

 

 

 

 

 

 

 


 


 


 


 


 


MC HOLDINGS, INC.,


 


 


 


 


 


A CALIFORNIA CORPORATION


 


 


 


 


 


 


 


 


 


 


 


 

 

 

 

 

 

By:

/s/ Paul E. Ross

 

 

 

 

 

Name:

Paul E. Ross

 

 

 

 

 

Title:

Senior Vice President — Finance & CFO

 

 

 

 

 

 

 

 

 

 

 

 


 


 


 


 


 


MEADE CORONADO HOLDINGS CORP.,


 


 


 


 


 


A CALIFORNIA CORPORATION


 


 


 


 


 


 


 


 


 


 


 


 

 

 

 

 

 

By:

/s/ Paul E. Ross

 

 

 

 

 

Name:

Paul E. Ross

 

 

 

 

 

Title:

Senior Vice President — Finance & CFO

 

--------------------------------------------------------------------------------